Citation Nr: 0713221	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-15 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
leg injury.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO), which denied the benefits sought on 
appeal.    

In April 2004, the veteran requested a DRO hearing and a 
Travel Board Hearing.  Later though in July 2004, he gave 
notice that he did not want the DRO hearing or Travel Board 
Hearing.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The current medical evidence does not show the presence of 
residuals of a left leg injury in service.


CONCLUSION OF LAW

A left leg disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).
  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in July 
2003.  In that letter, the RO informed the veteran of the 
types of evidence needed in order to substantiate his claim 
on appeal.  The RO has informed the veteran of the types of 
evidence needed to substantiate his claim for service 
connection.  VA has also in effect informed the veteran of 
the division of responsibility between the veteran and VA for 
obtaining that evidence, and VA requested that the veteran 
provide any information or evidence in his possession that 
pertained to such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is mooted by the 
denial of the claim decided below.   

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records and statements made in support of the 
veteran's claim.  The veteran has indicated that there are no 
post-service treatment records.  

The duty to assist generally includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record meets all of the following criteria: 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim. Id.  

In this case, there is no evidence establishing that the 
veteran suffered an event, injury or disease in service 
referable to his left leg; nor evidence to indicate that the 
claimed disability or symptoms may be associated with any 
possible event in service.  Given, that and that there is 
also no competent evidence of any current left leg 
disability, there is no duty here to provide an examination. 

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.


II.  Entitlement to Service Connection for Residuals of Left 
Leg Injury

The veteran claims entitlement to service connection for left 
leg injury residuals.  Service connection may be granted for 
disability which is the result of disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303(a) (2006).   

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability. See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, none of the service medical records contained 
in the claims file show that the veteran had an injury or 
disease or disorder otherwise involving his left leg.  A 
medical screening record in March 1992 four days prior to 
discharge stated that no defects have been noted which would 
disqualify the veteran from the performance of his duties or 
would entitle him to receive disability benefits from the 
Naval Service.

The veteran has submitted no post-service medical records 
with respect to his claimed left leg disorder, and has stated 
that there are no referable medical records.  Review of the 
claims file shows no competent medical evidence of any 
current left leg disability.  In sum, there is no competent 
evidence of any inservice injury, disease or disorder 
otherwise involving the left leg, and no competent evidence 
of any current left leg disability.  Therefore, based on the 
foregoing, service connection for a left leg disability is 
denied.
 
The preponderance of the evidence is against the claim for 
service connection for residuals of a left leg injury.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

While the veteran believes that he has the claimed disorder 
and that it is related to his military service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


ORDER

Entitlement to service connection for residuals of a left leg 
injury is denied.


REMAND

The veteran is claiming entitlement to service connection for 
an acquired psychiatric disorder.  The Board has reviewed the 
claims file and determined that further development is 
necessary prior to adjudicating the veteran's claim.   
 
Service medical records show that the veteran received 
treatment for complaints of a psychiatric nature in mid and 
late February 1992.  He was discharged early the following 
month after completing only approximately 35 days of service, 
apparently on the basis of entry level performance and 
conduct.  There are no post-service medical records 
addressing the veteran's claimed psychiatric disorder, 
however, he states that he has not been able to afford 
medical care since leaving service.

The duty to assist requires medical examination when such 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).   The record 
establishes that the veteran was seen for psychiatric-related 
complaints in service.  The veteran is competent to attest to 
some extent that current symptoms have been present since 
service, thereby indicating that the claimed symptoms may be 
associated with the inservice treatment.  The evidence of 
record, however, does not contain sufficient medical evidence 
to make a decision on the claim.  Therefore, the Board is of 
the opinion that the veteran should be provided VA 
psychiatric examination as instructed below.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him for psychiatric 
difficulties since his release from 
service in March 1992.  The RO should 
attempt to obtain copies of medical 
records from all sources identified.

2.  After accomplishing the above and 
obtaining any available records, the 
veteran should be afforded VA psychiatric 
examination to determine the nature and 
etiology of any acquired psychiatric 
disability the veteran may have. After 
reviewing the available medical records 
and examining the appellant, the examiner 
should render comments specifically 
addressing the following: If an acquired 
psychiatric disorder is diagnosed, and 
based upon an assessment of the entire 
record, is it at least as likely as not 
(probability of 50 percent or better) that 
such disorder is the result of disease or 
injury in service?  In addressing this 
question, the examiner should consider and 
discuss inservice treatment records dated 
in February 1992.

The rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the inquiries, the examiner should explain 
why it is not feasible to respond.

3.  After undertaking any further 
development deemed appropriate in addition 
to that specified above, the RO should 
readjudicate the issue on appeal.  If any 
benefit sought is not granted, the veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


